Sweeney, J.
(dissenting in part). I agree with the majority as to the disposition of the fourth claim but otherwise disagree and am to affirm. The language of the contract with reference to payment by the State for ‘ ‘ railroad protection ’ ’ is clear and unambiguous. Payment of the lump sum bid is made specifically contingent upon the railroad’s acknowledging “ receipt of payment of their costs from the Contractor ’ ’. Coneededly, no such payments were made by claimant due to the fact that the State reimbursed the railroad under its contract with the railroad, which apparently overlapped claimant’s contract. Claimant’s contract also reserves the right to the State ‘ ‘ to alter the plans or omit any portion of the work as it may deem reasonably necessary for the public interest * * The State could, with impunity, omit the railroad protection item under claimant’s contract, and properly reimburse the railroad for its expenses involved in such protection services. (Del Balso Constr. Corp. v. City of New York, 278 N. Y. 154,159.)
. Cooke and Reynolds, JJ., concur with Greenblott, J.; Herlihy, P. J., dissents in part in an opinion; Sweeney, J., dissents in part in an opinion.
Judgment and corrected judgment modified, on the law and the facts, (1) by reversing the dismissal of the third claim and directing the entry of judgment thereon in the amount of $15,000 together with appropriate interest; (2) as to the fourth claim by directing that interest in the amount of State’s admitted liability be computed from May 23, 1968 and that interest on all awards be suspended from the period of April 22, 1971 to September 12, 1971; and (3) by reversing the dismissal of the fifth and sixth claims and directing a new trial thereon limited to the issue of damages, and, as so modified, affirmed, without costs.